 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Raul ARELLANO,                                  Case No.: 15-cv-2069-JAH-AGS
12                                      Plaintiff,   ORDER GRANTING JOINT
                                                     MOTION TO CONTINUE FINAL
13   v.
                                                     PRETRIAL DATE (ECF No. 112)
14   MILTON, et al.,
15                                  Defendants.
16
17         The parties’ joint motion to continue the Final Pretrial Conference Date is granted.
18   That hearing is reset to May 11, 2020, at 10:30 a.m. before Judge Houston. The parties’
19   request to reopen discovery for the sole purpose of taking Defendant H. Melton’s
20   deposition is likewise granted. Finally, pursuant to Local Rule 83.8, plaintiff’s costs for
21   Melton’s deposition may be reimbursed from the Court’s Pro Bono fund.
22   Dated: January 24, 2020
23
24
25
26
27
28


                                                                               15-cv-2069-JAH-AGS
